
	

114 S2883 IS: Appropriate Care for Disabled Veterans Act of 2016
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2883
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Brown (for himself, Mr. Toomey, Mr. Sanders, Mrs. Murray, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the requirement of the Secretary of Veterans
			 Affairs to submit a report on the capacity of the Department of Veterans
			 Affairs to provide for the specialized treatment and rehabilitative needs
			 of disabled veterans.
	
	
		1.Short title
 This Act may be cited as the Appropriate Care for Disabled Veterans Act of 2016.
		2.Extension of requirement for report on capacity of Department of Veterans Affairs to provide for
 the specialized treatment and rehabilitative needs of disabled veteransSection 1706(b)(5)(A) of title 38, United States Code, is amended, in the first sentence, by striking through 2008.
		
